113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kevin Ray LAIRD, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 96-3161.
United States Court of Appeals, Eighth Circuit.
May 20, 1997.

Appeal from the United States District Court for the Southern District of Iowa.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Kevin Ray Laird appeals from a final order of the United States District Court1 for the Southern District of Iowa, denying his 28 U.S.C. § 2255 motion to vacate his sentence.  For the reasons discussed below, we affirm.


2
In 1991, a jury found Laird guilty of distributing drugs, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 18 U.S.C. § 2, and using or carrying a firearm during a drug-trafficking crime, in violation of 18 U.S.C. § 924(c)(1).  We affirmed his convictions and sentence.  See United States v. Laird, 948 F.2d 444 (8th Cir.1991).


3
Laird filed this motion after the Supreme Court decided Bailey v. United States, 116 S. Ct. 501, 506 (1995), and argued that there was insufficient evidence to support his conviction for carrying a firearm in relation to a drug-trafficking crime.  The district court disagreed and denied relief.


4
The evidence at trial showed that Laird drove a vehicle to a convenience store parking lot where he sold cocaine to an undercover police officer, and that officers found drugs in the vehicle and a loaded .25 caliber pistol under the driver's seat.  Because transporting a firearm within the passenger compartment of a vehicle loaded with drugs is "carrying" a firearm, we conclude the district court properly denied relief.  See United States v. Nelson, No. 96-3103, slip op. at 5-7 (8th Cir.  Apr. 2, 1997) (to be reported at 109 F.3d 1323);  United States v. Caldwell, 97 F.3d 1063, 1069-70 (8th Cir.1996);  United States v. Willis, 89 F.3d 1371, 1379 (8th Cir.), cert. denied, 117 S. Ct. 273 (1996).  Because there is sufficient evidence to support a carrying, we need not decide whether Laird also "used" a firearm.  See Willis, 89 F.3d at 1379.


5
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa